                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             WESTERN DIVISION
                            NO. 5:02-CR-311-lH

UNITED STATES OF AMERICA,



        v.
                                                                 ORDER

WILLIAM ROBERTS GROVES, JR.,

        Defendant.




        This matter is before the court on defendant's prose motion

for early termination of his supervised release,                      [DE #49).       The

court    has   carefully       considered      the   motion    and    the   conduct    of

defendant      while    on   supervised     release.          Being   satisfied      that

termination is warranted by the conduct of the defendant and the

interests      of   justice,     the   court    hereby   grants       the   motion    and

terminates      said term of       supervised release           and   discharges      the

defendant from supervision.

                    ~
        T h i s ~ day of October 2019.




                                  Senior United States District Judge

At Greenville, NC
#35
